Case 2:19-mj-03573-DUTY Document 3 Filed 09/16/19 Pagelof4 Page ID #:81

Case 2:19-mj-03573-DUTY *SEALED* Document 1-1*SEALED* Filed 08/28/19 Page 1 of 12

Page ID #:29
AO 93 (Rev. 11/13) Search and Seizure Warrant (USAO CDCA Rev. 04/17)

 

 

UNITED STATES DISTRICT COURT 0 R IG | N AL

for the
Central District of California

In the Matter of the Search of
(Briefly describe the property to be searched or identify the
person by name and address)
A 2006 black BMW sedan, displaying license plate
number SRBY550

Case No. 2:19-MJ-03573

Nee NS NS NS Ne 8

SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Central District of California (identify the person or describe the property to be searched
and give its location):

See Attachment A-3.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Attachment B.
Such affidavit(s) or testimony are incorporated herein by reference [and attached hereto].

YOU ARE COMMANDED to execute this warrant on or before 14 days from the date of its issuance (not to exceed 14 days)

 

[X] in the daytime 6:00 a.m. to 10:00 p.m. [_] at any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and prompily return this warrant and inventory to the U.S. Magistrate Judge on duty at the time of the return
through a filing with the Clerk's Office.

L] Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

 

 

 

C] for days (not to exceed 30) [_| until, the facts justifying, the later specific date gf L. es
fe db Rta
ze Ws \_-
Date and time issued: e(2« | (¢ 2 S M \ [
J/ / Judge's signature
City and state: Los Angeles, CA The Honorable Gail J. Standish, U.S. Magistrate Judge

 

 

Printed name and title

AUSA: MiRi Song, x2262
Case 2:19-mj-03573-DUTY Document 3 Filed 09/16/19 Page2of4 Page ID #:82

Case 2:19-mj-03573-DUTY *SEALED* Document 1-1*SEALED* Filed 08/28/19 Page 2 of 12

 

 

Page ID #:30
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)
Return
Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
Qi -m-03573 | U/4/4 12130 pm Tete Dag [45503

 

 

 

pe made in the presence of :

vile Jur lessis

 

Inventory of the property taken and name of any person(s) seized:

Alek! One bonch m oh| phoré Lmel: 014674 00025 S6(L

 

Certification

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

pate, (13/14 ———_——

~ Executing officer officer's signatt e

Cantes Schneier ~Spectal. yond

Printed name and title

 

 
OFFICE OF INS

/ UNITED STATES POS

 

PECTOR GENERAL
TAL SERVICE

 

SEARCH WARRANT INFORMATION:

 

 

 

 

 

 

Case Number: 19INVO1981

Item(s) Obtained By: SA Alyse Shelton

Search Warrant: Yes Nol] Consent Search: Yes Nol
Personal Effects: YesL) Noll Vehicle: YesL] Nol
search Incident to YesC] NoL] Other (Specify):Click here to enter text.

 

 

 

COMPANY INFORMATION:

 

Company Name:

Click here to enter text.

 

Individual Name:

Lamont Johnson Jr.

 

VEHICLE INFORMATION:

 

 

 

 

 

 

Vehicle ID:Click here to Year:2006 Make: BMW Model: 325i
enter text.

Color: Black Plate #: SRBYS50

VIN: WBAVB13516KX38140 Date of Inventory: 9/4/2019

 

Special Agent: Curtis Schneider

 

 

Search Location: 6655 Obispo Avenue, Long Beach, CA 90805

 

 

ITEM NUMBER:

DESCRIPTION OF ITEMS

 

1

Alcatel One Touch Mobil Phone IMEI: 014679000253612

 

Click here to enter
text.

Click here to enter text.

 

Click here to enter
text.

Click here to enter text.

 

Click here to enter
text.

Click here to enter text.

 

Click here to enter
text.

Click here to enter text.

 

Click here to enter
text.

Click here to enter text.

 

Click here to enter
text,

Click here to enter text.

 

Click here to enter
text.

Click here to enter text.

 

 

 

 

 

 

 

 

 

 

 

 

 

SEARCH WARRANT INVENTORY FORM

 

 

enter text Click here to enter text.
enter text Click here to enter text.
enter text Click here to enter text.
enter text Click here to enter text.
enter text Click here to enter text.
enter text Click here to enter text.
enter text Click here to enter text.
enter text Click here to enter text.
enter text Click here to enter text.
RESTRICTED This report is furnished on an official need to know basis and must be protected from dissemination which may compromise the best interest
INFORMATION of the U.S. Postal Service Office of Inspector General. This report must not be released or disseminated to other parties without prior
INVENTORY FORM consultation with the Office of Inspector General. Unauthorized release may result in criminal prosecution.

 

 

IGM 303.10-02 Page 1 of 2 12/2016
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HER ! . ; . i= 2 A
$ Vy D a me. : » AR ARR A eo)" oe)"
enter text Click here to enter text.
enter text Click here to enter text.
enter text Click here to enter text.
DISTRIBUTION OF COPIES:
Case File YesX] Nol]
Agent File Yes} Nol
Subject YesL] Noll
Magistrate Yes NoU
RESTRICTED This report is furnished on an official need to know basis and must be protected from dissemination which may compromise the best interest
INFORMATION of the U.S. Postal Service Office of Inspector General. This report must not be released or disseminated to other parties without prior
INVENTORY FORM consultation with the Office of Inspector General. Unauthorized release may result in criminal prosecution.
IGM 303.10-02 Page 2 of 2 12/2016
